On or about March 12, 2009, the Family Court issued a dispositional order, placing custody of the child with her father, and no appeal has been taken from this order. Ordinarily, the right of direct appeal from an intermediate order terminates with entry of a judgment (see Matter of Aho, 39 NY2d 241, 248 [1976]). However, this Court has jurisdiction to hear this appeal since “[a]n appeal from an intermediate or final order in a case involving abuse or neglect may be taken as of right” (Family Ct Act § 1112 [a]; but see Matter of Leah F., 61 AD3d 535 [1st Dept 2009]).
The finding of neglect was not supported by a preponderance of the evidence (Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]). Concur — Mazzarelli, J.P., Catterson, Moskowitz, Richter and Manzanet-Daniels, JJ.